The jury’s finding that plaintiff was owed sums on a contract was well supported by the evidence. Such evidence included, inter alia, plaintiff’s former field supervisor’s testimony, based upon personal knowledge, that the subject work had been completed and the engineer’s finding that the project was “substantially complete.”
Appellants failed to object to the court’s curative instructions *601provided in response to the mention of settlement negotiations at trial. Thus, they are precluded from challenging the sufficiency of these instructions on appeal (see Dennis v Capital Dist. Transp. Auth., 274 AD2d 802, 803 [2000]). In any event, the court’s prompt and explicit curative instructions sufficiently alleviated any prejudicial effect of the references to settlement discussions. Furthermore, the court’s limited charge as to the permissible inference to be drawn based upon RJR Mechanical Inc.’s principal’s invocation of his Fifth Amendment right against self-incrimination was appropriate (see PJI 1:76).
We have considered appellants’ remaining arguments and find them unavailing. Concur — Gonzalez, P.J., Catterson, Richter, Abdus-Salaam and Román, JJ.